DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they submit the claim 1 that includes all the allowable subject of claim 6. Thus, this application is now allowed.

Allowable Subject Matter
Reference 1: Kang (US 20150270229)
	Regarding claim 1, Kang teaches a semiconductor structure in fig. 9, comprising:
	an interposer substrate (100c) having an upper surface (refer to upper surface of 100c) and 4 lower surface (refer to lower surface of 100c) that is opposite to the upper surface;
a guard ring (refer to guard ring at the PR) formed in the interposer substrate
(100c} and surrounding a device region (refer to MR) of the interposer substrate (100c);
and
	at least a through-silicon via (TSV) (92) formed in the interposer substrate,
wherein an end of the guard ring and an end of the TSV that are near the upper surface
of the interposer substrate are flush with each other (see fig. 9).
	Kang does not teach “an electronic device formed in the device region; and another end of the guard ring and another end of the TSV that are near the lower surface of the interposer substrate are flush with each other”.
	Reference 2: Seo (US 2011/0260330).
	Regarding claim 1, Seo teaches a semiconductor structure in fig. 3, comprising:
	an interposer substrate (100) having an upper surface (refer to upper surface of 100) and 4 lower surface(refer to lower surface of 100) that is opposite to the upper
surface;
	a guard ring (refer to guard ring 104} formed in the interposer substrate (100) and surrounding a device region (refer to a portion of 100 between the guard ring 104 and the tsv (102) of the interposer substrate 100); and
	at least a through-silicon via (TSV) (102) formed in the interposer substrate, wherein an end of the guard ring and an end of the TSV that are near the upper surface of the interposer substrate are flush with each other (see fig. 3).
Seo does not teach “an electronic device formed in the device region; and another end of the guard ring and another end of the TSV that are near the lower surface of the interposer substrate are flush with each other”.

Claims 1-5 and 7-15 are allowed over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Hoang Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKI H NGUYEN/Primary Examiner, Art Unit 2818